Citation Nr: 0513595	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia that granted service connection for bilateral 
hearing loss and then assigned a noncompensable rating. 

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is now part of the record. 

REMAND

The record shows that the veteran's speech recognition scores 
have decreased and the veteran testified that he has trouble 
hearing normal speech.  

In light of the above and in accordance with the duty to 
assist, this matter is REMANDED to the agency of original 
jurisdiction RO for the following action:

1.  To ensure compliance with 38 U.S.C.A. 
§ 5103, notify the veteran that:

a.  The evidence needed to 
substantiate the claim for increase 
for bilateral hearing loss is 
medical of an increase in severity. 

b.  VA will obtain VA records or 
records of other Federal agencies 
that he identifies.  

c.  He can submit records himself of 
private health-care providers and 
records not in the custody of a 
Federal agency or authorize VA to 
obtain the records on his behalf.   

d.  He is to provide any evidence in 
his possession that pertains to the 
claim.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current degree of hearing impairment.  
The claims folder is to be made available 
to the examiner for review.  

4.  After the above development has been 
completed, adjudicate the claim.  If the 
claim is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




